                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

TERRY JOSHUA STRAUSS,

      Petitioner,                                 Case No. 18-cv-12790
                                                  Hon. Matthew F. Leitman
v.

J.A. TERRIS,

      Respondent.
_______________________________________________________________________/

                                  JUDGMENT

      The above entitled came before the Court on a Petition for a Writ of Habeas

Corpus. In accordance with the Opinion and Order entered on September 9, 2019:

      The Petition for a Writ of Habeas Corpus is DENIED WITH PREJUDICE.

      Dated at Flint, Michigan, this 9th day of September, 2019.

                                            DAVID J. WEAVER
                                            CLERK OF COURT

                                     By:    s/Holly A. Monda
                                            Deputy Clerk

Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge




                                        1
